                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              NO. 3:17-CV-314-GCM
 VIPER PUBLISHING, LLC,

                    Plaintiff,

 v.


 HOWARD BAILEY, JR., P/K/A                                            ORDER
 “CHINGY”,

                    Defendant,

 LESLIE CHARLES KING II,

                    Third Party Defendant.



       THIS MATTER is before the Court on Viper Publishing, LLC’s and Leslie Charles King

II’s (together, “King Parties”) Motion for Reconsideration (Doc. No. 102) of the Court’s Order

denying the King Parties’ Motion to Enforce Settlement (Doc. No. 87). In support of their Motion

for Reconsideration, King Parties argue that the Court “incorrectly concludes that certain

obligations in the parties’ Memorandum of Understanding (“MOU”) were contingent on the

execution of a formal, final settlement agreement” and that the “Court appears to confuse the

scheduling of certain obligations to be fulfilled after the final settlement agreement’s [(“Settlement

Agreement”)] execution with intent on the part of the parties to make the settlement agreement a

condition precedent to the MOU’s enforceability.” Similarly, the King Parties emphasize that the

MOU is binding, not contingent, and that, as such, the MOU is an enforceable contract.

       It is the King Parties, however, that misunderstand the Court’s Order—even if the MOU is

binding and is not contingent on the Settlement Agreement, it must be sufficiently complete to end




         Case 3:17-cv-00314-GCM Document 104 Filed 08/19/20 Page 1 of 3
this litigation to be enforced as a settlement agreement. See Wood v. Va. Hauling Co., 528 F.2d

423, 425 (4th Cir. 1975). King Parties’ strenuous insistence that the MOU is a contract does not

change the fact that the MOU requires a mediator, not the Court, to resolve any disputes over the

final terms of the Settlement Agreement. (Doc. No. 88-1, at 8) (“To the extent the parties cannot

agree on [the terms of the Settlement Agreement], the [King Parties and Howard Bailey Jr.] agree

that this MOU shall continue to be binding and to submit any such disputes regarding drafting of

the Settlement Agreement to a mutually agreeable mediator for resolution.”).

        The parties clearly find themselves in such a dispute, and enforcement of the MOU as a

settlement agreement would require the Court to order the parties—pursuant to the terms of the

MOU—to enter mediation for resolution of that dispute. Such an order would be a concession that

the MOU does not end this litigation, a fact preventing the Court from enforcing it as a settlement

agreement and distinguishing this case from those cited by King Parties. In an effort to overcome

that obstacle, the Court offered to stay this case while a mediator resolved the dispute over the

terms of the Settlement Agreement. In response, King Parties indicated, confoundingly, that they

did “not intend to engage in further mediation.” In other words, King Parties declined to pursue a

path to enforcement of the MOU or even behave as if the MOU was binding.

        King Parties also request that the Court “clarify[y] . . . the enforceability of the MOU and

the rights and obligations of the parties thereunder.” However, the Court need not opine as to the

enforceability of the MOU as a contract to determine that it is not an enforceable settlement

agreement. As indicated in the Court’s previous Order, if a party seeks an order directing mediation

so that the parties can reach an enforceable Settlement Agreement, it should say so. Otherwise, the

Court will set this case for trial.




         Case 3:17-cv-00314-GCM Document 104 Filed 08/19/20 Page 2 of 3
       For the reasons stated above and after reconsideration of the King Parties’ Motion to

Enforce Settlement, the Court affirms its prior decision. King Parties’ Motion for Reconsider is

DENIED.

       SO ORDERED.




                                Signed: August 19, 2020




        Case 3:17-cv-00314-GCM Document 104 Filed 08/19/20 Page 3 of 3
